Citation Nr: 1429655	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  11-05 444A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a heart disorder to include coronary artery disease.   


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel



INTRODUCTION

The Veteran served on active duty from April 1972 to April 1976 and from August 1979 to August 1983 with the U.S. Coast Guard.  

These matters come before the Board of Veterans' Appeals (Board) from a March 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.   

In a February 2011 decision, the RO granted service connection for hypertension.  In an October 2012 decision, the RO granted entitlement to nonservice-connected pension benefits.  This action constituted a full grant of the benefits sought, and these claims are no longer open for appellate review.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).

The Veteran was scheduled for a Travel Board hearing in March 2014 but failed to appear for the hearing.  Accordingly, his request for a Travel Board hearing is deemed withdrawn.

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the Veteran's file on the "Virtual VA" system and Veterans Benefits Management System (VBMS) paperless files to ensure a complete assessment of the evidence.







FINDINGS OF FACT

1. The Veteran did not serve in country or on the inland waterways of the Republic of the Vietnam during the Vietnam era and he was not exposed to herbicides in service.

2.  The Veteran has a current diagnosis of coronary artery disease. 

3.  No disease or chronic symptoms of coronary artery disease were manifested during service or were continuously manifested in the years after service, and coronary artery disease was not manifested to a degree of ten percent within one year of service separation. 

4.  Coronary artery disease was diagnosed many years after service and there is no competent evidence that establishes that the coronary artery disease is related to disease or injury in service or is proximately due to or aggravated by the hypertension.   


CONCLUSION OF LAW

The criteria for service connection for coronary artery disease have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO provided notice letters to the Veteran in January 2009, prior to the initial adjudication of the claim, and in December 2011.  The letters notified the Veteran of what information and evidence must be submitted to substantiate a claim for service connection, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claim to the RO.  The Veteran was provided with notice of the type of evidence necessary to establish a disability rating and effective dates in the letter.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In March 2009, and January 2012, the Veteran informed the RO that he had no additional information or evidence to submit in support of his claim.  

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claim.  Thus, there is no prejudice to the Veteran in the Board's considering this case on its merits.  The Board finds the duty to notify provisions have been fulfilled, and any defective notice is nonprejudicial to the Veteran and is harmless.    

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claims, and the duty to assist requirements have been satisfied.  All available service treatment records were obtained.  VA treatment records dated from 1986 to May 2012 are associated with the claims file.  The Veteran submitted private medical evidence in support of his claim.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  

The Veteran underwent a VA examination in January 2011 to obtain medical evidence as to the nature and etiology of the claimed coronary artery disease.  The examination was performed by a medical professional based on a review of claims file, a solicitation of history and symptomatology from the Veteran, and an examination of the Veteran.  The examination report is accurate and fully descriptive.  An opinion as to whether the Veteran had the claimed disability and whether the claimed disability is related to service and/or a service-connected disability was provided.  The Board notes that the January 2011 VA examination does not specifically address the question of aggravation.  In this regard, however, the Veteran was scheduled for another VA examination of the heart in July 2013 to address the question of secondary service connection and the Veteran failed to report to the examination.  Under the laws and regulations, the Veteran has a responsibility of attending a VA examination to help establish entitlement to a claim.  38 C.F.R. §§ 3.326 , 3.327.  The provisions of 38 C.F.R. § 3.655 (b) state that when a claimant fails to report for an examination in conjunction with an original compensation claim the claim shall be rated based on the evidence of record.  Good cause includes, but is not limited to, the illness or hospitalization of the claimant, or the death of an immediate family member.  38 C.F.R. § 3.655(a).  In the case at hand, the Veteran failed to appear for the 2013 VA examination and he has also failed to establish good cause.  Accordingly, in light of the above history, the Board finds that it is not necessary to remand the claim solely for the opinion as to aggravation and that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) , 3.326, 3.327, 3.655; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  

Legal Criteria

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).   

Cardiovascular disease, is listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies to those disabilities.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as cardiovascular disease, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

Service connection can be granted for a disability that is proximately due to or the result of by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a). 

Service connection can be granted for a disability that is aggravated by a service-connected disability.  Compensation can be paid for any additional impairment resulting from the service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Except as provided in 38 C.F.R. § 3.300(c) (claims for secondary service connection based on the effects of tobacco products received after June 9, 1998), disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a). 

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b).  VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice- connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level."  Id.  

The law and applicable regulatory provisions pertaining to Agent Orange exposure, expanded to include all herbicides used in Vietnam, provide that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).

The law and regulations further stipulate the diseases for which service connection may be presumed due to an association with exposure to herbicide agents.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  Ischemic heart disease, including, but not limited to, acute, subacute, and old myocardial infarction, atherosclerotic cardiovascular disease, including coronary artery disease (including coronary spasm) and coronary bypass surgery, is a disease for which service connection may be presumed due to an association with exposure to herbicide agents.  Id.  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3, 4.7.  

Analysis: 

The Veteran asserts that the coronary artery disease is proximately due to the service-connected hypertension.  After a review of all the evidence, the Board finds that the weight of the competent and credible evidence establishes that the coronary artery disease first manifested in 2007, over 20 years after service separation, and is not related to service or due to a service-connected disability.  

There is no evidence of complaints, treatment or diagnosis of coronary artery disease in service or for many years thereafter.  Enlistment examinations dated in April 1972 and July 1979 indicate that examination of the heart was normal and chest x-ray was negative.  Separation examination in February 1976 indicates that examination of the heart was normal.  Separation examination report dated in August 1983 indicates that examination of the heart was normal.  The examination report noted that the Veteran complained of pain and pressure in his chest; the examiner noted that the Veteran had atypical anterior wall chest pain.  Chest x-ray examination was normal.  A diagnosis of coronary artery disease was not made.      

The Veteran was afforded a VA examination in November 1983.  The Veteran reported having chest pain.  Cardiovascular examination was negative.  The examiner indicated that no etiology for the chest pain was found.  Chest x-ray revealed no significant abnormalities.  The ECG results were possible arrhythmia but otherwise normal.  An ECG in July 1989 was normal.  

A diagnosis of coronary artery disease was not made in service or within a year of service separation.  Thus, presumptive service connection under the provisions of 38 C.F.R. § 3.303(a) is not warranted. 

The Board also finds that the Veteran did not experience chronic and continuous symptoms of coronary artery disease in service or since service separation.  The weight of the evidence shows that the Veteran reported having symptoms of chest pain at the service separation examination in August 1983 and upon the VA examination in November 1983.  But the weight of the evidence show that the etiology of the chest pain was not found.  A diagnosis of coronary artery disease was not made and the symptoms of chest pain have not been attributed to a diagnosis of coronary artery disease.  The Veteran has not provided competent evidence of chest pain symptoms from 1983 to 2007 when the coronary artery disease was diagnosed.  Thus, presumptive service connection under the provisions of 38 C.F.R. § 3.303(b) is not warranted.

The Board finds that the weight of the evidence shows that the Veteran did not serve in the Republic of Vietnam during the applicable time period as set forth in 38 U.S.C.A. § 1116.  Service records show that the Veteran served with the U.S. Coast Guard and do not document service in country or on the inland waterways of the Republic of the Vietnam during the Vietnam era.  Therefore, presumptive service connection pursuant to 38 U.S.C.A. § 1116(f) is not available to the Veteran in this case.   

The weight of the evidence shows that the coronary artery disease first manifested in 2007.  Records from the J.P.S. Hospital indicate that the Veteran was admitted with chest pain and high blood pressure.  He underwent cardiac catherization and coronary artery disease was diagnosed.  Such a lengthy time interval between service and the earliest post service clinical documentation of the disability is of itself one factor for consideration against a finding that these diseases are related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Finally, the Board finds that there is no competent evidence that relates the coronary artery disease to an in-service event or injury or medically relates the coronary artery disease to a service-connected disability.  The weight of the competent and credible evidence establishes that the coronary artery disease is not related to active service and is not caused by or aggravated by a service-connected hypertension.  The Veteran was afforded a VA examination in January 2011.  The VA examiner reviewed the claims folder, considered the Veteran's reported medical history, examined the Veteran, and offered an opinion that the coronary artery disease was not related to military service and was not caused by the hypertension.  The examiner noted that hypertension does not cause coronary artery disease.  The VA medical opinion is competent and credible evidence that weighs against the claim for service connection for coronary artery disease.    

The Veteran has related the coronary artery disease to the service-connected hypertension.  The Veteran, as a lay person, is competent to describe observable symptoms.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, an opinion as to the etiology and onset of coronary artery disease falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4 (lay persons not competent to diagnose cancer).  It is not shown that the Veteran has any medical expertise and training to diagnose coronary artery disease or to provide a medical opinion as to the cause of the coronary artery disease.  Some medical issues require specialized training for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinions on etiology.  Such a diagnosis requires diagnostic testing such as a cardiac catherization which was not done in service or immediately following his service period.  Additionally, an opinion of etiology would require knowledge of the complexities of the cardiovascular system, the various causes of unobservable coronary artery disease, and would involve objective clinical testing that the Veteran or other laypersons are not competent to perform.  The Veteran has not submitted or identified any competent evidence which medically relates the coronary artery disease to service or shows that the service-connected hypertension caused or aggravated the coronary artery disease.    

For the reasons and bases discussed above, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for coronary artery disease on a direct and secondary basis, as a presumptive disease, and as due to herbicide exposure, and this claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for coronary artery disease is denied. 



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


